Citation Nr: 1709998	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertrophic cardiomyopathy status post heart transplant for purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertrophic cardiomyopathy status post heart transplant for purposes of entitlement to retroactive benefits.  Unfortunately, the Board finds that additional development must be conducted before this claim can be adjudicated on the merits.  

In November 2009, the Veteran filed claims of entitlement to service connection for "heart disease cardiomyopathy," "indiopathic cardiomyopathy," "heart transplant," and "post heart transplant."  The Veteran was provided with a VA examination in January 2010, at which time he was diagnosed as having hypertrophic cardiomyopathy with valvulopathy as well as status post heart transplantation with normal healed surgical scar, left side of chest and sternum to abdomen.  However, as discussed by the Veteran's representative in his February 2017 Appellant's Brief, the January 2010 VA examiner did not discuss or opine as to the etiology of the diagnosed conditions (i.e., if they were related to his period of active duty service).  As such, the Veteran and his representative requested a second VA opinion to address the likelihood that the Veteran's diagnosed hypertrophic cardiomyopathy with valvulopathy as well as status post heart transplantation with normal healed surgical scar, left side of chest and sternum to abdomen were related to his period of active duty military service.

The Board agrees.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner did not provide an opinion with respect to whether the Veteran's currently diagnosed cardiac disorders were in any way related to active military service, an additional opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any cardiac disorder diagnosed proximate to, or during the pendency of the appeal, to include hypertrophic cardiomyopathy with valvulopathy as well as status post heart transplantation with normal healed surgical scar, left side of chest and sternum to abdomen.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported in detail.  After a review of the evidence, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cardiac disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  After completing the above development, readjudicate the claim remanded herein.  If the benefit sought on appeal remains denied, the provide the Veteran and his representative a supplemental statement of the case, and afford the appropriate period for response.  Thereafter, the appeal should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



